 
EXHIBIT 10.1

LEUCADIA NATIONAL CORPORATION
2003 Incentive Compensation Plan, as Amended and Restated as of July 25, 2013


Restricted Stock Units Agreement


AGREEMENT dated as of [          ] (the "Grant Date"), between LEUCADIA NATIONAL
CORPORATION, a New York corporation (the "Company"), and [  ] ("Employee").


WHEREAS, the Compensation Committee of the Board of Directors (the "Committee")
has determined that the Company shall make a grant of Restricted Stock Units
("RSUs") to Employee under the Company's 2003 Incentive Compensation Plan, as
amended and restated as of July 25, 2013 (the "2003 Plan"), in furtherance of
the purposes of the 2003 Plan and in recognition of Employee's service as an
employee of the Company and/or its subsidiaries; and


WHEREAS, the Company desires to confirm the grant of RSUs, and to set forth the
terms and conditions of such grant, and Employee desires to accept such grant
and agree to the terms and conditions thereof, as set forth below and in this
Restricted Stock Units Agreement (the "Agreement"):



 
Grant Date:
 
 
Grant Type:
Restricted Stock Units (RSUs)
 
Grant Amount:
$[ ]
 
Fair Market Value:
$[ ]
 
RSUs Granted:
   
Vesting Schedule:
[  ]% per year
 
Tranche 1:
shares vesting on [    ]
 
Tranche 2:
shares vesting on [    ]
 
Tranche 3:
shares vesting on [    ]
 
Tranche 4:
shares vesting on [    ]





Settlement Date:                                [    ]


 
How RSUs Vest:
The terms "vest" and "vesting" mean that the RSUs have become non-forfeitable,
except for forfeitures specified under Section 7.4 of the 2003 Plan.  The RSUs,
if not previously forfeited, will vest as set forth above.  Section 4 of this
Agreement contains additional provisions relating to vesting and forfeiture.



 
Settlement:
Settlement of vested RSUs will occur on the date set forth above, or as promptly
as possible upon the death or Termination of Employment due to the Disability of
Employee, except settlement shall be deferred in certain cases in accordance
with Section 8(a) of this Agreement (the "Settlement Date").  RSUs granted
hereunder will be settled by delivery of one common share of Leucadia National
Corporation for each RSU being settled (together with any cash or shares
resulting from Dividend Equivalents).  Any settlement required to be made
"promptly"

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


 
 
under this Agreement shall in all cases be made not later than 60 days after the
event that triggers such settlement.

 
1.           Incorporation of 2003 Plan by Reference.  The RSUs have been
granted to Employee under the 2003 Plan.  The 2003 Plan and information
regarding the 2003 Plan, including documents that constitute the "Prospectus"
for the 2003 Plan under the Securities Act of 1933, can be viewed and printed
out from the Company's secure Intranet website.  All of the terms, conditions,
and other provisions of the 2003 Plan are hereby incorporated by reference into
this Agreement.  Capitalized terms used in this Agreement but not defined herein
shall have the same meanings as in the 2003 Plan.  If there is any conflict
between the provisions of this Agreement and the provisions of the 2003 Plan,
the provisions of the 2003 Plan shall govern.  Employee hereby acknowledges that
the 2003 Plan and information regarding the 2003 Plan has been made readily
available and agrees to be bound by all the terms and provisions thereof (as
presently in effect or hereafter amended), rules and regulations adopted from
time to time thereunder, and by all decisions and determinations of the
Committee made from time to time thereunder.
 
 
2.           Account for Employee.  The Company shall maintain a bookkeeping
account for Employee (the "Account") reflecting the number of RSUs then credited
to Employee hereunder as a result of such grant of RSUs and any crediting of
additional RSUs to Employee pursuant to Section 5 hereof ("Dividend
Equivalents").
 
 
3.           Nontransferability.  Until RSUs are settled in accordance with the
terms of this Agreement, Employee may not sell, transfer, assign, pledge, margin
or otherwise encumber or dispose of RSUs or any rights hereunder to any third
party other than by will or the laws of descent and distribution, except for
transfers to a Beneficiary or as otherwise permitted and subject to the
conditions under Section 9.2 of the 2003 Plan.


4.           Termination Provisions. The following provisions will govern the
vesting and forfeiture of the RSUs in the event of Employee's Termination of
Employment and/or occurrence of Forfeiture Event (defined below), unless
otherwise determined by the Committee (subject to Section 9(a) hereof):


(a)           Death or Disability.  In the event of Employee's death or
Termination of Employment due to Disability (defined below), all RSUs then
outstanding, if not previously vested, will immediately vest, and all RSUs (if
not previously settled) will be settled in accordance with the settlement terms
set out on the cover page, giving effect to any valid deferral election of
Employee then in effect. The foregoing notwithstanding, any distribution
resulting from a Disability will be subject to the six-month delay rule in
Section 8(a)(i), if applicable.  With respect to any RSUs which do not
constitute a deferral of compensation for purposes of Section 409A of the
Internal Revenue Code (the "Code"), only a termination elected by the Company
will be deemed a Termination of Employment due to Disability.


(b)           Termination by the Company not for Cause.  In the event of
Employee's Termination of Employment by the Company not for Cause, RSUs not
previously vested shall not then be forfeited provided that Employee executes a
separation agreement and release in such form as may be requested by the Company
within 21 days (or such longer period as may be required by law) (and provided
further that any period of revocation
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
required by law has expired without Employee exercising his right to revoke his
agreement to the separation agreement and release), but thereafter all unvested
RSUs shall be forfeited if there occurs a Forfeiture Event prior to the
Settlement Date.  Upon such a Termination of Employment, the then-outstanding
RSUs that are vested at the date of Termination (if not already settled) and
that become vested thereafter will be settled in accordance with the settlement
terms set out on the cover page, giving effect to any valid deferral election of
Employee then in effect.  If Employee does not sign a separation agreement and
release within the time period requested by the Company (or signs and then
timely revokes his agreement to the separation agreement and release), all RSUs
which are not vested at the date of Termination will be forfeited.


(c)           Termination by Employee for any Reason or by the Company for
Cause.  In the event of a Termination of Employment by the Employee for any
reason (other than due to death or Disability) or by the Company for Cause, the
portion of the then-outstanding RSUs not vested at the date of Termination will
be forfeited, and the portion of the then-outstanding RSUs that is vested at the
date of Termination (if not already settled) will be settled on the Settlement
Date specified on the cover page unless forfeited pursuant to the provisions of
Section 7.4 of the 2003 Plan, except that any valid deferral election of
Employee shall be given effect.


(d)           Termination Upon a Forfeiture Event.  In the event a Forfeiture
Event occurs, the portion of the then-outstanding RSUs not vested at the date of
the Forfeiture Event will be forfeited.
 
 
(e)           Certain Definitions.  The following definitions apply for purposes
of this Agreement, whether or not Employee has an employment agreement or other
agreement with the Company, or any of its subsidiaries or affiliates (the
Company and any subsidiary or affiliate each being a “Group Entity”) containing
the same or similar defined terms:


(i)           "Cause" means Employee's:


A.  
Neglect, failure or refusal to timely perform the duties of Employee's
employment (other than by reason of a physical or mental illness or impairment),
or Employee's gross negligence in the performance of his or her duties;



B.  
Material breach of any agreements, covenants and representations made in any
employment agreement or other agreement with the Company or any of its
subsidiaries or affiliates or violation of internal policies or procedures as
are in effect as of the date such action is taken;



C.  
Violation of the Company's Code of Ethics as amended from time to time;



D.  
Violation of any law, rule, regulation or by-law of any governmental authority
(state, federal or foreign), any

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 


 
securities exchange or association or other regulatory or self-regulatory body
or agency;

 
E.  
Conviction of, or plea of guilty or nolo contendere to, a crime involving moral
turpitude, dishonesty, fraud or unethical business conduct, or any felony of any
nature whatsoever;



F.  
Failure to obtain or maintain any registration, license or other authorization
or approval that Employee is required to maintain or that the Company, its
subsidiaries or affiliates reasonably believes is required in order for Employee
to perform his or her duties; or



G.  
Willful failure to execute a directive of the board of directors of the Company
or any of its subsidiaries or affiliates, the Executive Committee of any of the
Company's subsidiaries or affiliates, or Employee's supervisor (unless such
directive would result in the commission of an act which is illegal or
unethical) or commission of an act against the directive of such Board, such
Executive Committee or Employee's supervisor.



(ii)           "Disability" means that Employee has commenced receipt of
long-term disability benefits under the Company's long-term disability policy as
in effect at the date of Employee's termination of employment.


(iii)           A "Forfeiture Event" shall be deemed to occur if Employee,
directly or indirectly:


 
A. Renders services for any organization or engages (either as owner, investor,
partner, stockholder, employer, employee, consultant, advisor, or director) in
any business which is or becomes competitive with the Company (or an affiliate
of the Company);  however, it shall not constitute a Forfeiture Event under this
subsection (A) if Employee purchases stock or other securities of an
organization or business so long as the stock or other securities are listed
upon a recognized securities exchange or traded over-the-counter and such
investment does not represent a greater than five percent equity interest in the
organization or business.



 
B.
Induces any customer or client of the Company (or an affiliate) to curtail,
limit, or cancel its business with the Company (or an affiliate) or solicits a
customer or client of the Company (or an affiliate) to transact business with a
person, business or enterprise other than the Company (or an affiliate);



 
C.
Induces or attempts to influence any employee or contractor of the Company (or
an affiliate) to terminate employment or services with the Company (or an
affiliate) or solicits or assists

 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
 
 
any third party in the solicitation of any employee or contractor of the Company
(or an affiliate) to provide services to a person, business or enterprise other
than the Company (or an affiliate); or

 
 
D.
Otherwise engages in conduct violating Section 7.4(a) (Competition), 7.4(b)
(Confidential Information) or 7.4(c) (Intellectual Property) of the Plan.



(iv)           "Termination" or "Termination of Employment" means the event by
which Employee ceases to be employed by the Company or by a subsidiary or
affiliate of the Company (together, "Group," and each entity included in Group
being a "Group Entity") and immediately thereafter is not employed by any other
Group Entity.


5.           Dividend Equivalents and Adjustments.


(a)           Dividend Equivalents.  Subject to Section 5(d), Dividend
Equivalents will be credited on RSUs (other than RSUs that, at the relevant
record date, previously have been settled or forfeited), to the extent and in
the manner as follows:


(i)           Cash Dividends.  In the event of a cash dividend or distribution
on Common Shares which is not a large, special and non-recurring dividend or
distribution (as determined by the Board of Directors), such dividend or
distribution shall be paid in cash to Employee.


(ii)           Non-Common Share Dividends.  If the Company declares and pays a
dividend or distri­bution on Common Shares in the form of property other than
Common Shares, then a number of additional RSUs shall be credited to Employee's
Account as of the payment date for such dividend or distribution equal to the
number of RSUs credited to the Account as of the record date for such dividend
or distribution multiplied by the Fair Market Value of such property actually
paid as a dividend or distribution on each outstanding Com­mon Share at such
payment date, divided by the Fair Market Value of a Com­mon Share at such
payment date.


(iii)           Common Share Dividends and Splits.  If the Company declares and
pays a dividend or distribution on Common Shares in the form of additional
Common Shares, or there occurs a forward split of Common Shares, then a number
of additional RSUs shall be credited to Employee's Account as of the payment
date for such dividend or distribution or forward split equal to the number of
RSUs credited to the Account as of the record date for such dividend or
distribution or split multiplied by the number of additional Common Shares
actually paid as a dividend or distribution or issued in such split in respect
of each outstanding Common Share.


(b)           Adjustments.  The number of RSUs credited to Employee's Account
shall be appropriately adjusted, in order to prevent dilution or enlargement of
Employee's rights with respect to RSUs or to reflect any changes in the number
of outstanding
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
Common Shares resulting from any event referred to in Section 5.3 of the 2003
Plan, taking into account any RSUs credited to Employee in connection with such
event under Section 5(a) hereof, and any performance conditions relating to the
RSUs may be likewise adjusted in the discretion of the Committee.


(c)           Risk of Forfeiture and Settlement of RSUs Resulting from Dividend
Equivalents and Adjustments.   RSUs which directly or indirectly result from
Dividend Equivalents on or adjustments to a RSU granted hereunder and which do
not result from a dividend or distribution on shares in the form of cash shall
be subject to the same risk of forfeiture (including Section 7.4 of the 2003
Plan) as applies to the granted RSU and, if not forfeited, will be settled at
the same time as the granted RSU.  RSUs which directly or indirectly result from
Dividend Equivalents on or adjustments to a RSU granted hereunder and which
result from an ordinary dividend or distribution on shares in the form of cash
shall not be subject to forfeiture and will be settled at the same time as the
granted RSU (or if the granted RSU is forfeited, then at the time the granted
RSU would have been settled if it were not forfeited).  RSUs which directly or
indirectly result from Dividend Equivalents on or adjustments to a RSU granted
hereunder and which result from an extraordinary dividend or distribution on
shares in the form of cash shall, unless otherwise determined by the Company at
the time of such extraordinary dividend or distribution, be subject to the same
risk of forfeiture (including additional forfeiture terms of Section 7.4 of the
2003 Plan) as applies to the granted RSU and, if not forfeited, will be settled
at the same time as the granted RSU.


(d)           Changes to Manner of Crediting Dividend Equivalents.  The
provisions of Section 5(a) notwithstanding, the Company may vary the manner and
timing of crediting dividend equivalents for administrative convenience,
including, for example, by crediting cash dividend equivalents rather than
additional RSUs.


6.           Additional Forfeiture Provisions. Employee agrees that, by signing
this Agreement and accepting the grant of the RSUs, the forfeiture conditions
set forth in Section 7.4 of the 2003 Plan shall apply to all RSUs hereunder and
to gains realized upon the settlement of the RSUs.


7.           Employee Representations and Warranties and Release.  As a
condition to any non-forfeiture of the RSUs at or after Termination of
Employment and to any settlement of the RSUs, the Company may require Employee
(i) to make any representation or warranty to the Company as may be required
under any applicable law or regulation, to make a representation and warranty
that no Forfeiture Event has occurred or is contemplated, and that otherwise the
requirements of Section 7.4(d) of the 2003 Plan and Section 7 above have been
met, and (ii) to execute a release of claims against the Company arising before
the date of such release, in such form as may be specified by the Company.


8.           Other Terms Relating to RSUs.


(a)           Deferral of Settlement; Compliance with Code Section
409A.  Settlement of any RSU, which otherwise would occur at the Settlement
Date, will be deferred in certain cases if and to the extent Employee is
permitted to participate in the Stock Option Gain and Stock Award Deferral
Program or otherwise permitted to defer the RSUs and Employee makes a valid
deferral election relating to the RSUs.  Deferrals, whether
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
elective or mandatory under the terms of this Agreement, shall comply with
requirements under Code Section 409A.  Deferrals will be subject to such other
restrictions and terms as may be specified by the Company prior to deferral.  It
is understood that Code Section 409A and regulations thereunder may require any
elective deferral to comply with Section 409A(a)(4)(C). Other provisions of this
Agreement notwithstanding, under U.S. federal income tax laws and Treasury
Regulations (including proposed regulations) as presently in effect or hereafter
implemented, with respect to RSUs other than those which are excluded from being
deemed deferrals of compensation under 409A (i) a distribution in settlement of
RSUs to Employee triggered by a Termination of Employment will occur only if the
Termination constitutes a “separation from service” within the meaning of Code
Section 409A(a)(2)(A)(i) and, if at the time of such separation from service
Employee is a “specified employee” under Code Section 409A(a)(2)(B)(i) and a
delay in distribution is required in order that Employee will not be subject to
a tax penalty under Code Section 409A, such distribution in settlement of RSUs
will occur at the date six months after Termination of Employment; and (ii) any
rights of Employee or retained authority of the Company with respect to RSUs
hereunder shall be automatically modified and limited to the extent necessary so
that Employee will not be deemed to be in constructive receipt of income
relating to the RSUs prior to the distribution and so that Employee shall not be
subject to any penalty under Code Section 409A.  Other provisions of this
Agreement notwithstanding, if a separation from service occurs within less than
six months before the fixed date specified as the Settlement Date and the
six-month delay rule would apply to a settlement triggered by such separation
from service, the settlement will not be made based on the separation from
service, but instead the settlement shall be made based on the fixed date
specified as the Settlement Date.  With respect to RSUs which constitute a
deferral of compensation for purposes of Code Section 409A, each applicable
tranche of RSUs subject to vesting under this Agreement shall be considered a
right to receive a series of separate and distinct payments.


(b)           Intentionally Omitted.


(c)           Tax Withholding. Employee understands and acknowledges that
certain amounts must be withheld to satisfy federal, state, local, or foreign
tax obligations associated with the lapse of the risk of forfeiture and/or
settlement of the RSUs ("Withholdings").  Employee shall make arrangements
satisfactory to the Company, in advance of any event triggering a Withholding
obligation on the part of the Company or a Group Entity that employs Employee,
to provide for payment of all applicable Withholdings.  If Employee has failed
to make such arrangements or for any reason full payment of Withholdings is not
made by Employee under such arrangements, Employee expressly authorizes the
Company and any such Group Entity to (1) withhold the applicable amount of
Withholdings from any payment to Employee, including any payment relating to an
Award or any payroll or other payment, and/or (2) withhold shares deliverable in
settlement of the RSUs having a fair market value (as determined by the
Committee) equal to the amount of such tax liability required to be withheld as
Withholdings in connection with the event triggering Withholding.  If the
Company or such Group Entity elects to withhold shares to satisfy any
Withholding obligation, the value of shares withheld shall not exceed the
minimum applicable withholding tax rate for federal (including FICA), state and
local tax liabilities (interpreted in a manner consistent with applicable
accounting rules).  This provision does not obligate the Company or any Group
Entity to withhold shares to satisfy Withholding obligations.  The
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
Company may specify a reasonable deadline (for example, 90 days before lapse of
Restrictions) by which Employee must make separate arrangements for the payment
of Withholdings.


(d)           Statements.  An individual statement of Employee's Account will be
issued or made available to Employee at such times as may be determined by the
Company.  Such a statement shall reflect the number of RSUs credited to
Employee's Account, transactions therein during the period covered by the
statement, and other information deemed relevant by the Committee.  Such a
statement may be combined with or include information regarding other plans and
compensatory arrangements for employees.  Employee's statements shall be deemed
a part of this Agreement, and shall evidence the Company's obligations in
respect of RSUs, including the number of RSUs credited as a result of Dividend
Equivalents (if any).  Any statement containing an error shall not, however,
represent a binding obligation to the extent of such error, notwithstanding the
inclusion of such statement as part of this Agreement.


9.           Miscellaneous.


(a)           Binding Agreement; Written Amendments.  This Agreement shall be
binding upon the heirs, executors, administrators, and successors of the
parties.  This Agreement and the 2003 Plan, and any deferral election separately
filed with the Company relating to this Award, constitute the entire agreement
between the parties with respect to the RSUs, and supersede any prior agreements
or documents with respect thereto.  No amendment, alteration, suspension,
discontinuation, or termination of this Agreement which may impose any
additional obligation upon the Company or materially impair the rights of
Employee with respect to the RSUs shall be valid unless in each instance such
amendment, alteration, suspension, discontinuation, or termination is expressed
in a written instrument duly executed in the name and on behalf of the Company
and, if Employee’s rights are being materially impaired, by Employee.


(b)           No Promise of Employment.  The RSUs and the granting thereof shall
not constitute or be evidence of any agreement or understanding, express or
implied, that Employee has a right to continue as an officer or employee of the
Company for any period of time, or at any particular rate of compensation.


(c)           Unfunded Plan.  Any provision for distribution in settlement of
Employee's Account hereunder shall be by means of bookkeeping entries on the
books of the Company and shall not create in Employee or any Beneficiary any
right to, or claim against any, specific assets of the Company, nor result in
the creation of any trust or escrow account for Employee.  With respect to any
entitlement of Employee or any Beneficiary to any distribution hereunder,
Employee or such Beneficiary shall be a general creditor of the Company.


(d)           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES.
 
 (e)           Legal Compliance. Employee agrees to take any action the Company
reasonably deems necessary in order to comply with federal and state laws, or
the rules
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
and regulations of the New York Stock Exchange, the Financial Industry
Regulatory Authority, or any other stock exchange or self-regulatory
organization, or any other obligation of the Company or Employee relating to the
RSUs or this Agreement.


(f)           Notices.  Any notice to be given the Company under this Agreement
shall be addressed to the Company at 520 Madison Avenue, New York, NY 10022,
attention: Corporate Secretary, and any notice to the Employee shall be
addressed to the Employee at Employee’s address as then appearing in the records
of the Company.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
9

--------------------------------------------------------------------------------

 

Employee hereby accepts the RSUs described in this Agreement, and agrees to be
bound by the terms and administrative provisions set forth in the 2003 Plan and
this Agreement.  Employee hereby further agrees that all the decisions and
determinations of the Committee shall be final and binding.




Accepted and agreed.





Employee:      LEUCADIA NATIONAL CORPORATION                       
 
    By:               Roland T. Kelly              [Assistant Secretary and
Counsel]  

                                                                
 
For questions and information, please contact Stock Administration at
stock_administration@jefferies.com or (310) 914-1090.












 
 
 
 
 
 
10